Citation Nr: 0517426	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran's VA clinic records reflect that he was in the 
process of applying for disability benefits with the Social 
Security Administration (SSA) as of May 2003.  The Board is 
required to obtain medical and legal documents that may be 
generated as a result of this application.  Quartuccio v. 
Principi, 16 Vet. App. 183, 189 (2002) (possibility that the 
SSA records could contain relevant evidence, including 
medical opinions as to the etiology of a claimant's 
disability, cannot be foreclosed absent a review of those 
records).  On remand, the RO should associate with the claims 
folder the veteran's clinic records from the Miami, Florida, 
VA Medical Center (VAMC) since June 2004.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the following records in 
the possession of a federal agency:
a)  all medical and legal documents 
pertaining to the veteran's application for SSA 
disability benefits; and
b)  clinic records from the Miami, VAMC since 
June 2004.

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The RO should provide the veteran an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


